 



Exhibit 10.t
DEFERRED STOCK AWARD AGREEMENT

THIS DEFERRED STOCK AWARD AGREEMENT (“Agreement”), dated ______ __, ___, is
between Polaris Industries, Inc. a Minnesota corporation (the “Company”) and
______, a director of the Company (the “Director”).

The Company maintains the Polaris Industries Inc. 2007 Omnibus Incentive Plan
(the “Plan”), which is incorporated into and forms a part of this Agreement. The
Board of Directors has determined to grant the Award set forth in this Agreement
to the Director pursuant to Article 10 of the Plan. Capitalized terms used in
this Agreement shall, unless defined elsewhere in this Agreement, have the
respective meanings given to such terms in the Plan.
1.   Deferred Stock Award.
     In consideration of the Director’s services to the Company and for other
good and valuable consideration, the Company shall, on the date set forth in
Paragraph 4, issue to the Director ______ shares (the “Shares”) of the Company’s
Common Stock, par value $.01 per share ( “Common Stock”). The number of Shares
issuable to the Director pursuant to this Agreement shall be adjusted as set
forth in Section 4.4 of the Plan and as set forth in Paragraph 3 below.
2.   Vesting.
     The Award is 100% fully and immediately vested on the date of this
Agreement.
3.   Dividend Equivalents.
     In the event of any dividend paid with respect to outstanding shares of the
Company’s Common Stock on or after May 1, 2007 and prior to the date on which
the Shares are issued, the number of shares issuable to the Director pursuant to
Paragraph 1 shall be increased by:

  (i)   in the case of a dividend payable in Common Stock, the number of shares
of Common Stock that would be issued with respect to the Shares had the Shares
been outstanding shares of Common Stock on the date as of which such dividend is
declared, and

  (ii)   in the case of a dividend payable in cash, a number of shares of Common
Stock having a Fair Market Value equal to the dividend that would be paid with
respect to the Shares had the Shares been outstanding shares of Common Stock on
the date as of which such dividend is declared.

 



--------------------------------------------------------------------------------



 



Any increase in the number of Shares issuable pursuant to this Paragraph 3 with
respect to any dividend shall be included in the number of Shares issuable
pursuant to Paragraph 1 for purposes of any dividend paid subsequent to such
dividend. Pursuant to Section 20.12 of the Plan, no fractional Share shall be
issuable to the Director under this Paragraph 3.
4.   Payment of Shares.
     Subject to compliance with the terms of this Agreement and the Plan, the
Shares shall be issued, by the delivery of certificates representing such
Shares, as soon as practicable following the earlier to occur of (i) the
Director’s separation from service with the Company (within the meaning of
Section 409A of the Code) and (ii) a transaction or event that is a “Change of
Control” within the meaning of both (A) Section 2.7 of the Plan (determined
without regard to whether any designation is made by the Incumbent Directors
under Section 2.7(b)), and (B) Section 409A of the Code. In no event shall the
Shares be issued later than the later of December 31 of the calendar year in
which the event giving rise to the issuance of the Shares occurs or the 15th day
of the third calendar month following the event giving rise to the issuance of
the Shares occurs.
5.   Other Provisions.
     (a)   Restrictions.  Upon issuance in accordance with the terms of this
Agreement, the Shares shall be subject to such restrictions as the Committee may
deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, the New York Stock Exchange and any
applicable state or foreign securities laws, and the Committee may cause a
legend or legends to be endorsed on any stock certificates for such shares
making appropriate references to such legal restrictions.
     (b)   Offset.  By accepting this Agreement, the Director consents to a
deduction from any amounts the Company or any of its Subsidiaries owes the
Director from time to time (including amounts owed the Director as fees for
service as a director), to the extent of the Fair Market Value of the Shares
issuable to the Director pursuant to Paragraph 1 above. Whether or not the
Company elects to make any set-off in whole or in part, if the Company does not
recover by means of set-off the full amount payable by the Director, calculated
as set forth above, the Director agrees to pay immediately the unpaid balance to
the Company.
     (c)   Transferability.  The Award set forth in this Agreement shall not be
transferable other than by will or the laws of descent and distribution. Such
Award shall not be subject, in whole or in part, to attachment, execution, or
levy of any kind, and any purported transfer of such Award in violation of this
Paragraph 5(c) or Section 11.1 of the Plan shall be null and void.

2



--------------------------------------------------------------------------------



 



     (d)   Conflict with Plan.  The Award and this Agreement shall be subject to
the provisions of the Plan. In the event of any conflict between this Agreement
and the Plan, the Plan shall control over this Agreement.
     (e)   Shares to Be Reserved.  The Company shall at all times prior to the
issuance of the Shares reserve and keep available such number of shares of
Common Stock as will be sufficient to issue the Shares on the date specified
herein. Notwithstanding the foregoing, the Company’s obligations under this
Agreement shall be unfunded and unsecured, and no special or separate fund shall
be established and no other segregation of assets shall be made and the Director
shall have no greater rights than an unsecured general creditor of the Company.
Except as otherwise specifically provided in this Agreement, the Director shall
have no rights as a shareholder of the Company by virtue of any Shares issuable
pursuant to the Award unless and until the Shares subject to the Award are
issued to the Director.
     (f)   Headings.  Headings in this Agreement are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.
     (g)   Construction.  This Agreement shall be administered, interpreted, and
enforced under the internal laws of the State of Minnesota without regard to
conflicts of laws thereof.
     (h)   Severability.  In the event that any provision of this Agreement
shall be held illegal, invalid, or unenforceable for any reason, such provision
shall be fully severable, but shall not affect the remaining provisions of this
Agreement and this Agreement shall be construed and enforced as if the illegal,
invalid, or unenforceable provision had never been included herein.
     (i)   Conformity to Securities Laws.  The Director acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, including,
without limitation, the applicable exemptive conditions of Rule 16b-3.
Notwithstanding anything herein to the contrary, the Plan and this Agreement
shall be administered, and the Award is granted, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.
     (j)   Withholding of Taxes.  The Company shall have the right to (i) make
deductions from the number of Shares otherwise issuable to the Director under
this Agreement in an amount sufficient to satisfy withholding of any federal,
state or local taxes required by law provided; that, such amount shall not
exceed the applicable minimum statutory withholding requirements, or (ii) take
such other action as may be necessary or appropriate to satisfy any such tax
withholding obligations.

3



--------------------------------------------------------------------------------



 



     (k)   Electronic Delivery and Electronic Signature.  The Director hereby
consents and agrees to electronic delivery of this Agreement, the Plan, proxy
materials, annual reports, and other related documents. If the Company
establishes procedures for an electronic signature system for delivery and
acceptance of such documents (including documents relating to any programs
adopted under the Plan), the Director hereby consents to such procedures and
agrees that his or her electronic signature is the same as, and shall have the
same force and effect as, his or her manual signature. The Director consents and
agrees that any such procedures and delivery may be effected by a third party
engaged by the Company to provide administrative services related to the Plan,
including any program adopted under the Plan.
     (l)   Amendments.  This Agreement and the Plan may be amended without the
consent of the Director provided that such amendment would not impair any rights
of the Director under this Agreement. No amendment of this Agreement shall,
without the consent of the Director, impair any rights of the Director under
this Agreement.
     IN WITNESS WHEREOF, the Director and the Company have executed this
Agreement on the dates set forth below.

           
DIRECTOR
  POLARIS INDUSTRIES INC.  
 
         
 
    By:    
 
       
 
         
Date:
    Title:      
 
       
 
         
 
    Date:    
 
         

4